Order filed July 21, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00972-CR
                                 ____________

                ARTHUR R. HOLLOWAY JUNIOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1392086


                                      ORDER

      Appellant is represented by appointed counsel, Joshua Hill. Appellant’s brief
was originally due April 11, 2016. We have granted a total of at least 90 days to file
appellant’s brief until July 11, 2016. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On July 11, 2016, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Joshua Hill to file a brief with the clerk of this court
on or before August 10, 2016. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.




                                          2